DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 2-4, claims 1, 2, 7-12, 17 and 20, in the reply filed on September 2, 2021 is acknowledged.
Claims 3-6, 13-16, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pangerl (US 5,608,980).
As to claim 1, Pangerl discloses a locking mechanism capable of use with an electronic device, the locking mechanism comprising: 
a chassis 25 having a base 56, a first side wall 58 extending from a surface of the base, and a second side wall 50 extending from the surface of the base; 
a cavity provided in a volume formed by the first side wall, the second side wall, and the surface of the base, wherein the cavity is capable of receiving a mating component 70,72 of an electronic device; and 
20 having a first end and a second, opposite end, wherein the cantilevered plate is attached to the first side wall of the chassis at or adjacent to the first end, and wherein the second end of the cantilevered plate is positioned with the cavity, wherein the cantilevered plate is configured to bend at or adjacent to the second end, therein moving between a locked position and an unlocked position, wherein the mating component is securable in the locked position and removable in the unlocked position (Figures 1-7).  
As to claim 2, Pangerl discloses a locking mechanism wherein the cantilevered plate 20 comprises a magnetic composition, and wherein the cantilevered plate is configured to bend via placement of a permanent magnet 22 adjacent to an external surface of the chassis 25 based on a magnetic attraction between the cantilevered plate and the permanent magnet (Figures 1-7).  
As to claim 7, Pangerl discloses a locking mechanism wherein the cantilevered plate 20 is positioned at an acute angle greater than 0 degrees and less than 90 degrees as measured between a plane formed by the surface of the base 56 of the chassis 25 and a plane formed by the cantilevered plate (Figures 1-7).  

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sykes et al. (US 6,920,976).
As to claim 17, Sykes et al. disclose a locking mechanism capable of use with an electronic device, the locking mechanism comprising: 
a chassis 30 having a base 35, a first side wall 45 extending from a surface of the base, and a second side wall 45 extending from the surface of the base; 

a mating component 65 having a first end attached to a substrate 50 and a second, opposite end positionable within the cavity; 
a retaining device 47 positioned on the first or second side wall, wherein the retaining device is configured to receive a portion of the mating component within the cavity and secure the mating component in a locked position, wherein the mating component is configured to bend at or adjacent to the second end, therein moving the locking mechanism between the locked position and an unlocked position, wherein the substrate and mating component are removable from the chassis in the unlocked position (Figures 1-6).  
As to claim 20, Sykes et al. disclose a locking mechanism wherein the retaining device 47 is a notch positioned within a surface of the first or second side wall, or a latch 47 extending from the surface of the first or second side wall 45 (Figures 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pangerl in view of Liang et al. (US 9,040,847).
As to claims 8, 10 and 11, Pangerl discloses a device comprising: 
25 having a base 56, a first side wall 58 extending from a surface of the base, and a second side wall 50 extending from the surface of the base; 
a cavity provided in a volume formed by the first side wall, the second side wall, and the surface of the base; 
a cantilevered plate 20 having a first end and a second, opposite end, wherein the cantilevered plate is attached to the first side wall of the chassis at or adjacent to the first end, wherein the second end of the cantilevered plate is positioned with the cavity, and wherein the cantilevered plate is configured to bend at or adjacent to the second end, therein moving between a locked position and an unlocked position; and 
a substrate 24 having a mating component 70,72 extending from a surface of the substrate, wherein the mating component is positionable within the cavity, and wherein the substrate is securable in the locked position and removable in the unlocked position (Figures 1-6).  
While Pangerl discloses a locking mechanism within a display device, Pangerl fails to disclose an electronic device wherein the substrate comprises a display module or an input device, or wherein the substrate is an external surface of the electronic device.  
Liang et al. teach the use a locking mechanism between a chassis 1 and substrate 3, which is structurally and functionally equivalent to the locking mechanism disclosed by Pangerl, within an electronic device wherein the substrate comprises either a display module or an external surface of the electronic device (Figures 1-7; C3 L66-C4 L5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the locking mechanism disclosed by 
As to claim 9, Pangerl discloses a device wherein the mating component 24 comprises a notch 40 in a surface of the mating component, wherein the notch is configured to receive a portion of the second end of the cantilevered plate 20 and secure the mating component in the locked position (Figures 1-6).  
As to claim 12, Pangerl discloses a device wherein the cantilevered plate 20 comprises a magnetic composition, and wherein the cantilevered plate is configured to bend via placement of a permanent magnet 22 adjacent to an external surface of the chassis 25 based on a magnetic attraction between the cantilevered plate and the permanent magnet (Figures 1-6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/19/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619